       Case 7:15-cv-09274-NSR-AEK Document 120 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         08/23/2021
--------------------------------------------------------------- X
TYRONE PETERS,                                                  :
                                                                :   15 Civ. 9274 (NSR)
                                    Plaintiff,                  :
                                                                :
                           - against -                          :
                                                                :
CORRECTION OFFICER DANIEL HUTTEL,                               :
CORRECTION OFFICER JEFFREY ERNS, AND :
CORRECTION SERGEANT DUANE MALARK, :
                                                                :
                                    Defendants.                 :
--------------------------------------------------------------- X

        PLEASE TAKE NOTICE that, upon the motion filed herein, the accompanying

memorandum of law, the declarations in support of the motion with attached exhibits, and all

other pleadings and papers filed herein, defendants

        Erns and Sergeant Duane Malark, (collectively                        by their attorney, Letitia

James, Attorney General, State of New York, will move this Court in limine before the

Honorable Nelson S. Román, United States District Judge, at the United States Courthouse, 300

Quarropas Street, White Plains, New York 10601, for an Order precluding the following: (1) the

     report and interviews about Nov. 21, 2012 incident from C.O. Etienne (2)                  brought

against C.O. Huttel, C.O. Erns and Sgt. Malark for assault, use of excessive force or any

malfeasants against Inmates at Green Haven Facility                              News Article about



     CO Elizer; (5) reference to complex or long-term injuries not supported by expert testimony;

and (6) suggesting a dollar amount to the jury. Defendants also move in limine to allow them to

cross-examine Plaintiff regarding his crime and conviction, and for such other and further relief

as this Court deems just and proper.

                                                                             opposition papers are due
      Case 7:15-cv-09274-NSR-AEK Document 120 Filed 08/23/21 Page 2 of 2




August 20, 2021, and reply papers are due August 27, 2021.

Dated: New York, New York
       August 13, 2021


                                                    Respectfully submitted,
                                                    LETITIA JAMES
                                                    Attorney General
                                                    State of New York
                                                    Attorney for Served Defendants


                                            By:     S/ Brendan M. Horan
                                                    BRENDAN M. HORAN
                                                    Assistant Attorney General
                                                    28 Liberty Street. 18th Floor
                                                    New York, New York 10005
                                                    (212) 416-8973
                                                    Brendan.Horan@ag.ny.gov


To:    BY U.S. MAIL
       Tyrone Peters
       DIN 04-A-4361
       Clinton Correctional Facility
       P.O. Box 20001
       Dannemora, New York 12929




                          In light of the parties' settlement, the motion is denied as moot. The Clerk of the
                          Court is respectfully requested to terminate the motion (ECF No. 113), mail a
                          copy of this endorsement to pro se Plaintiff, and show proof of service on the
                          docket.


                            Dated: August 23, 2021
                                   White Plains, NY




                                               2
